[Cite as In re M.C., 2013-Ohio-5689.]


                                       COURT OF APPEALS
                                      KNOX COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


IN THE MATTER OF:                           :       JUDGES:
                                            :
        M.C.                                :       Hon. William B. Hoffman, P.J.
                                            :       Hon. Patricia A. Delaney, J.
                                            :       Hon. Craig R. Baldwin, J.
                                            :
                                            :
                                            :       Case No. 13CA10
                                            :
                                            :
                                            :       OPINION



CHARACTER OF PROCEEDING:                            Appeal from the Knox County Court
                                                    of Common Pleas, Juvenile Division,
                                                    Case No. 2122062


JUDGMENT:                                           Affirmed


DATE OF JUDGMENT:                                   December 5, 2013



APPEARANCES:

For Plaintiff-Appellee                              For Appellant-Jasmine Cosner

MICHAEL D. SCHLEMMER                                JAY W. NIXON
Attorney for Knox County                            Zelkowitz, Barry & Cullers, Ltd.
Department of Job and Family                        121 E. High Street
Services                                            Mount Vernon, OH 43050
117 E. High Street, 3rd Floor
Mount Vernon, OH 43050                              Attorney for Kimberly McDowell

                                                    BYRON CORLEY
                                                    22 North Walnut Street
                                                    Mansfield, OH 44902
Knox County, Case No. 13CA10                                                           2




Baldwin, J.

      {¶1}    Appellant Jasmine Bales aka Jasmine Cosner appeals from the April 16,

2013 Journal Entry of the Knox County Court of Common Pleas, Juvenile Division.

                           STATEMENT OF THE FACTS AND CASE

      {¶2}    M.C. (DOB 8/18/12), who is the biological child of appellant and Scott

Cosner, tested positive for opiates at birth. On August 21, 2012, appellee Children

Services Unit of the Knox County Department of Job and Family Services filed a

complaint alleging that the child was an abused or dependent child. The complaint

asked for the court to grant temporary custody of M.C. to either the agency or a suitable

relative.

      {¶3}    Pursuant to a Magistrate’s Order filed on August 30, 2012 after a shelter

care hearing, the court granted temporary custody of the child to his paternal

grandmother subject to protective supervision. At an adjudicatory hearing on November

8, 2012, appellant admitted that M.C. was a dependent child and the trial court found

her to be a dependent child.

      {¶4}    Thereafter, on November 13 2012, the paternal grandmother filed a

motion seeking legal custody of M.C. A dispositional hearing was held on November

14, 2012. The Magistrate, in a Decision filed on December 27, 2012,       recommended

that legal custody be granted to the paternal grandmother and that such custody

continue until further order of court.
Knox County, Case No. 13CA10                                                             3


      {¶5}    Appellant filed objections to the Magistrate’s Decision. Pursuant to a

Journal Entry filed on April 16, 2013, the trial court overruled appellant’s objections and

affirmed and adopted the Magistrate's December 27, 2012 Decision.

      {¶6}    Appellant now raises the following assignment of error on appeal:

      {¶7}    JASMINE BALES, AKA JASMINE COSNER, RECEIVED INEFFECTIVE

ASSISTANCE OF COUNSEL FROM ATTORNEY JOHN A. DANKOVICH.

                                                I

      {¶8}    Appellant, in her sole assignment of error, appellant maintains that she

was deprived of the effective assistance of trial counsel.

      {¶9}    This Court has recognized “ineffective assistance” claims in permanent

custody appeals. See, e.g., In re Utt Children, 5th Dist. Stark App. 2003CA00196,

2003–Ohio–4576. However, we have not expanded the doctrine of ineffective

assistance of counsel beyond criminal cases and those involving permanent custody.

See In re Logwood, 5th Dist. Guernsey No. 2004–CA–38, 2005–Ohio–3639, ¶ 26. See

also In the Matter of W.A., Jr., 5th Dist. Muskingum No. CT2013-0002, 2013-Ohio-3444.

      {¶10}   The present case did not result in an order of permanent custody to the

agency as defined under R.C. 2151.011(B)(32). We, therefore, will not further address

appellant's assignment of error.
Knox County, Case No. 13CA10                                                        4


      {¶11}   For the reason stated in the foregoing Opinion, the decision of the Knox

County Court of Common Pleas, Juvenile Division, is hereby affirmed.


By: Baldwin, J.

Hoffman, P.J. and

Delaney, J. concur.




                                       HON. CRAIG R. BALDWIN



                                       HON. WILLIAM B. HOFFMAN



                                       HON. PATRICIA A. DELANEY




CRB/dr
[Cite as In re M.C., 2013-Ohio-5689.]


                     IN THE COURT OF APPEALS FOR KNOX COUNTY, OHIO

                                   FIFTH APPELLATE DISTRICT


IN THE MATTER OF:                             :
                                              :
        M.C.                                  :
                                              :
                                              :       JUDGMENT ENTRY
                                              :
        :
                                              :
                                              :       CASE NO. 13CA10


        For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Court of Common Pleas of Knox County, Juvenile Division is affirmed.

Costs assessed to appellant.




                                           HON. CRAIG R. BALDWIN



                                           HON. WILLIAM B. HOFFMAN



                                           HON. PATRICIA A. DELANEY